Upon authority of the opinion in Ford *Page 309 
Motor Company, a corporation, and E.S. DesChamps, Jr., v. Farley F. Floyd, as administrator of the estate of Alice Floyd, decided this term, it is ordered that the judgment so far as it relates to E.S. DesChamps, Jr., is hereby affirmed, and as to the Ford Motor Company is to be reversed; one half of the costs of this proceeding to be borne by the defendant in error and one half by the plaintiff in error, E.S. DesChamps, Jr.
So ordered.
TERRELL, C.J., and BUFORD, J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.